Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-8, drawn to method of producing myeloid cells wherein the size of the cells has been reduced by a method selected from a group.
Group II, claim(s) 9, drawn to a suspension culture comprising myeloid cells forming complexes which continuously produce myeloid cells.
Group III, claim(s) 10,19,23, drawn to a cell population comprising myeloid cells.
Group IV, claim(s) 11, 13, 16, drawn to a cell population comprising CD45+CD1 lb+/CD14+/CD163+/CD34-TRA1-60- macrophages.
Group V, claim(s) 12, 20, 24, drawn to a cell population comprising immature CD45+CDllb+/CD 14- /CD163- myeloid cells.
Group VI, claim(s) 14, 26, drawn to an application system comprising a) a pharmaceutical composition comprising myeloid cells in a pharmaceutically acceptable carrier, and b) a container suitable for spraying the pharmaceutical composition.
Group VII, claim(s) 15, 25, drawn to a pharmaceutical composition comprising a cell population (claim 11) in a pharmaceutically acceptable carrier, wherein the average size of the cells of the population is reduced by at least 10% compared to a population of said cells in a physiologic saline solution.
Group VIII, claim(s) 17, drawn to use of the cell population of CD45+CD1lb+/CD14+/CD163+/CD34-TRA1-60- macrophages
Group IX, claim(s) 18, drawn to a method of preparing a protein.
Group X, claim(s) 21, drawn to an application system with cells of claim 10.
Group XI, claim(s) 22, drawn to an application system with cells of claim 12.
Group XII, claim(s) 27, drawn to use of the cell population of claim 10.
Group XIII, claim(s) 28, drawn to use of the cell population of claim 12.


SPECIES ELECTION 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Additional cytokines: M-CSF, G-CSF, GM-CSF, SCF and EPO, SCF and TPO, GM-CSF and IL-4, or none.
Loading agent: antibiotic agent, immunomodulatory agent or dye.
Use of cell population: drug screening/development, disease modeling, tissue engineering, preparation of bioartificial organism, disinfection, coating materials for transplantation, development of biomarkers or quality control of biological products.
Protein species: cytokine, chemokine, growth factor, S100 protein or a recombinant protein.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. That is Applicant is to elect ONE additional cytokine, ONE loading agent, ONE use of cell population and ONE protein species from those listed above. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 1.
.

Groups I-XIII lack unity of invention because even though the inventions of these groups require the technical feature of cultivating embryoid bodies in suspension culture with IL-3 to produce myeloid cell forming complexes, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Subramanian et al (Journal of Stem cells, 2009)  
Subramanian teach the culture of embryoid bodies in ultralow attachment plates (non-adherent suspension culture) with medium supplemented with IL-3 for a sufficient period of time to produce myeloid cell forming complexes (14-15 days) and the isolation of myeloid cells (page 3 3rd paragraph, page 5 last paragraph to page 6).
The expression “special technical feature” refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Thus, a feature found in the prior art cannot be considered to be a special technical feature.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner




/LAURA SCHUBERG/           Primary Examiner, Art Unit 1632